Citation Nr: 1117374	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  10-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in April 2009.  A statement of the case was issued in December 2009, and a substantive appeal was received in January 2010.  The Veteran testified at a June 2009 Decision Review Officer (DRO) informal videoconference hearing and at a September 2010 Board videoconference hearing.  A DRO conference report and transcript, respectively, are of record.    

Additional evidence and a written waiver of preliminary RO review were both received from the Veteran in September 2010.

The issue of entitlement to an increased rating for asbestosis with interstitial fibrosis, currently evaluated as 60 percent disabling has been raised by the record (specifically in testimony provided in the September 2010 Board videoconference hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected asbestosis with interstitial fibrosis renders him unable to secure and follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected asbestosis with interstitial fibrosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement received in January 2010, the Veteran asserted that the severity of his disability has limited his ability to find and/or maintain employment.  Due to breathing difficulties experienced with strenuous activities, the Veteran stated that he was not able to function as an electrician since the union cannot place him in a job that does not require him to exert himself.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Service connection is in effect for asbestosis with interstitial fibrosis, rated 60 percent disabling.  Even though the percentage criteria listed under 38 C.F.R. § 4.16(a) has been met, the Board must still consider whether the veteran is unemployable by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

A January 2007 private treatment record from R.D. Prabhu, M.D. shows that the Veteran complained of shortness of breath on minimal exertion.  It was noted that he could walk two blocks at a slow pace on level ground.  The Veteran could not run.  He also could not climb steps without getting short of breath.  The Veteran could not lift heavy objects. 

A request for employment information received in January 2009 shows that he worked as an electrician in 2008 with Water District.  When asked for a reason for termination of employment, the Veteran responded that the "[j]ob [e]nded".  On another form also received in January 2009, the Veteran stated that he was hired by a company called TFC in October 2007, but never worked.

At a June 2009 informal DRO videoconference hearing, the Veteran indicated that his last job was a position where he did not have to exert a lot of effort.  However, once the job ended, there were no additional union jobs that he could do because he was so limited as a result of his breathing difficulties.  The Veteran admitted that he had not attempted to obtain any other employment since he last worked in December 2008.  

The Board notes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

On VA examination in February 2009, the Veteran claimed that his lung disability mainly affected his employability.  He shared that he had been an electrician for the last 40 years and had not done any other types of jobs in the past.  His shortness of breath for the last 5 years was worsening and was unrelieved with oral inhalers.  It was noted that the Veteran is unable to do his job as an electrician because it required prolonged walking, lifting objects, and in engaging in strenuous activities like grabbing or pulling wires, climbing stairs and ladders, and digging soil to install electrical conduits all of which exacerbates or aggravates his breathing.

In a January 2010 VA medical entry, a pulmonary/critical care doctor stated that the Veteran remains significantly impaired from a pulmonary standpoint to the point that he cannot walk for more than a block without getting shortness of breath and cannot climb a flight of stairs.  He stated that the Veteran was not able to carry on his trade as an electrician because of respiratory impairment and dyspnea on exertion.  It was noted that the Veteran was physically impaired from a pulmonary standpoint to carry out his ongoing trade.  

The same doctor noted in a February 2010 VA treatment record that the Veteran has chronic obstructive pulmonary disease (COPD) with severe activity limitation at baseline, has a history of asbestos exposure and asbestos-related pleural plaques, and a history of silicosis and silica exposure.  He noted that the Veteran also had significant shortness of breath on exertion.  The VA physician concluded that the Veteran remains significantly impaired from a pulmonary standpoint to the point that he cannot walk for more than a block without experiencing shortness of breath and cannot climb a flight of stairs.  He noted that the Veteran is unable to carry on as an electrician because of respiratory impairment and dyspnea on exertion.  He concluded that the Veteran is physically impaired from a pulmonary standpoint to carry out his job-related activity, and cannot gain willful employment because of his pulmonary condition.

At the September 2010 Board videoconference hearing, the Veteran reported that his condition had worsened.  He testified that he is unable to work as an electrician and testified that he tried to get another job as a driver, but was turned down because he could not lift heavy objects due to is respiratory problems.  The Veteran further testified that he completed high school and had a year of college off and on.  When asked if he had a background in basically office type work where he sat down or whether his jobs involved physical requirements, the Veteran stated that he had been in construction and worked as an electrician.

The Board acknowledges that at a June 2009 informal DRO videoconference hearing, the Veteran revealed that at his last place of employment, he did not have to exert a lot of effort.  It appears to the Board that he was able to engage in gainful employment as an electrician.  

Nevertheless, the Board believes that a reasonable doubt has been raised in this case.  Based on the evidence of record, the Board finds that TDIU is warranted.  Here, the Veteran had one year of college, but no educational background or experience to allow him to work in a sedentary occupation such as one in an office-like setting.  The Veteran was last employed in December 2008 as an electrician.  As he had explained, this required him to lift objects, walk, and climb poles and stairs, etc.  Based on testimony provided by the Veteran and based on the two statements from the Veteran's VA physician, it appears to the Board that the physical demands placed on an electrician would be too much for the Veteran to handle as his service-connected asbestosis with interstitial fibrosis limits his ability to work in physically demanding occupations.  Overall, the record shows that the Veteran is unable to engage in gainful employment consistent with his level of education and work experiences in construction and as an electrician. 

Since the Board believes that reasonable doubt has been raised in this case, all such doubt must, by law, be resolved in his favor.  Accordingly, the Board finds that entitlement to a total rating based on individual unemployability is warranted.  38 U.S.C.A. § 5107(b). 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in January 2009, the Veteran was furnished notice of the manner of assigning an  effective date.   He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determination which will be made by the RO in giving effect to the Board's grant of a total rating. 


ORDER

Entitlement to a total rating based on individual unemployability due to a service-connected disability is warranted.  The appeal is granted, subject to laws and regulations governing payment of VA monetary benefits. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


